UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 14-6790


DONNELL HAWKINS,

                Petitioner - Appellant,

          v.

R. A. PERDUE,

                Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:13-cv-00214-IMK-JES)


Submitted:   September 25, 2014          Decided:   September 30, 2014


Before WILKINSON and AGEE, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Donnell Hawkins, Appellant Pro Se.  Helen Campbell Altmeyer,
Alan McGonigal, Assistant United States Attorneys, Wheeling,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Donnell Hawkins, a federal prisoner, seeks to appeal

the   district     court’s      order   adopting    the   magistrate      judge’s

recommendation to dismiss without prejudice his 28 U.S.C. § 2241

(2012) petition, in which he challenged the conditions of his

confinement.      Because Hawkins may amend his complaint to proceed

under    Bivens    v.   Six   Unknown   Named   Agents    of    Fed.   Bureau   of

Narcotics, 403 U.S. 388 (1971), rather than § 2241, the district

court’s dismissal without prejudice is not a final order and is

not subject to appellate review.                See Domino Sugar Corp. v.

Sugar Workers Local Union 392, 10 F.3d 1064, 1066–67 (4th Cir.

1993).      Accordingly,        we   dismiss    the   appeal     for    lack    of

jurisdiction.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this     court   and   argument    would   not   aid   the    decisional

process.


                                                                        DISMISSED




                                        2